Mr. Justice Cartwright announced the opinion of the court: This is an original suit commenced in this court by the filing of a petition by Benjamin H. Canby, against the defendant, William Hartzell, alleging that the parties to the suit were candidates for the office of judge of the circuit court in the Third Judicial Circuit, that the returns showed that the defendant, William Hartzell, was elected, and that a certificate of election issued to him. The petitioner sets up that the votes were improperly counted, and prays for a re-count of the ballots, and that he maybe declared to have been duly elected judge of the Third Judicial Circuit. The suit was therefore brought to contest the election, and was commenced under section 96 of the Election law. That section provides that this court shall hear and determine contests of the election of judges and clerks of this court, judges of the circuit court and Superior Court of Cook county, and members of the State Board of Equalization. This section purports to confer jurisdiction upon this court to hear and determine the issue, but the power and jurisdiction of this court are defined by the constitution in section 2 of article 6, which declares that “the Supreme Court shall consist of seven judges, and shall have original jurisdiction in cases relating to revenue, mandamus and habeas corpus, and appellate jurisdiction in all other cases.” The original jurisdiction there conferred is limited to cases affecting the revenue, mandamus and habeas corpus, and the constitution declares that in all other cases jurisdiction shall be ajipellate,—which means the power to revise the judgments of inferior courts. Where the legislature defines the jurisdiction of this court outside of those cases, the constitution declares that the jurisdiction shall be appellate jurisdiction. This section 96 attempts to confer original jurisdiction, and it necessarily follows that the section is unconstitutional and void and confers no jurisdiction upon this court. This court having no power to determine the question, the motion of defendant to dismiss is sustained and petition dismissed.. mmon dismissed^